Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Claims 20-22 are canceled.

	This application is in condition for allowance except for the presence of claims 20-22, directed to an invention nonelected without traverse. Accordingly, claims 20-22 have been canceled.  MPEP 821.02


Reasons for Allowance
	Claims 1-6, 8-11, 13, and 19 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  finding the claims patentable over the prior art].  	As to independent claim 1, Temple teaches an ostomy appliance (Fig.1,2A;  Col.3,ll.13-Col.5,ll.32), comprising:  	(a) an adhesive wafer 108 (annular member 108 Fig.1 Col.3,ll.18-22) for securing the ostomy appliance to skin of a user (Abstract),  the adhesive wafer comprising: (i) an adhesive layer; (ii) a backing layer 114 applied to a distal surface of the adhesive layer, and (iii) a release liner 112 applied to a proximal surface of the adhesive layer (Fig.1 Col.3,ll.18-22); and 	(b) a fillable bag 202 (Fig.2A Col.3,ll.52-67) comprising an enclosure adapted to contain a liquid (Fig.2A Col.1,ll.42-Col.2,ll.10). 	 	Anthony teaches an ostomy appliance (Abstract) comprising an adhesive wafer 8 (stoma plate 8 Fig.2;p.3,ll.25) comprising; and adhesive (p.1,ll.5-8) provided with the adhesive on (p.1,ll.8-10) a backing layer (heat sensitive pectin layer p.3,ll.26); connectable to a waste collection bag (p.1,ll.10-12); wherein the pectin as the backing layer is covered by the adhesive forming an enclosure (p.1,ll.8-10) and wherein the baking layer/pectin can be heated and manipulated to provide better adhesive properties (p.1,ll.8-10).

 	Gunther teaches an ostomy appliance comprising an adhesive wafer comprising a backing layer 1 (sheet 1 Abstract); and an adhesive layer 2 (plasticol 2 Abstract); with a layer of gauze between the backing layer 1 and the adhesive layer 2 (Abstract), where the adhesive 2 can be heated and manipulated to provide better adhesive properties (Abtsract).

 	Barcroft teaches an ostomy appliance 1/2 (pouch 1, adhesive wafer 2 Fig.1-2,Abstract) comprising an adhesive wafer 2 comprising an adhesive layer and a backing an enclosure formed by a handle 6 for a hand of the user to facilitate pressing the pouch over the adhesive wafer around the stoma to seal the adhesive wafer by manipulating the adhesive to seal around the stoma  (Fig.2,4; p.1,ll.14-25,36-39). 	However, Temple, Anthony, Gunther, and/or Barcroft fail to teach or suggest wherein a release liner comprises an enclosure adapted to contain a liquid. 

  	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Temple, Anthony, Gunther, and/or Barcroft to provide the recited release liner compartment containing a liquid, and one of skill would have not been motivated to do so, where Temple, Anthony, Gunther, and/or Barcroft fail to teach or suggest providing this combination.  Temple, Anthony, Gunther, and/or Barcroft teach enclosures of the waste pouch, a separate bag, or the adhesive wafer, but fail to teach or suggest an enclosure for fluid in a release liner.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781